805 F.2d 1033
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George E. ALFORD, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1474.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1986.

Before WELLFORD, GUY and NORRIS, Circuit Judges.

ORDER

1
The government moves to dismiss appellant's appeal from the Tax Court's order of February 11, 1986.  Appellant, appearing pro se, did not file a response.


2
The Tax Court affirmed an Internal Revenue Service determination that appellant had unreported income in 1981 consisting of cash and drugs in his possession when he was arrested.  Appellant filed notices of appeal in the Court of Appeals for the Sixth and Eleventh Circuits.


3
Since appellant's legal residence when he filed his petition was the Federal Correctional Institute in Talladega, Alabama, normally venue for his appeal would lie exclusively in the Eleventh Circuit.  26 U.S.C. Sec. 7482(b)(1)(A) (Supp.1986).  Venue may be located in the Sixth Circuit only if the parties have so stipulated in writing.  26 U.S.C. Sec. 7482(b)(2).  See Gladney v. Commissioner, 745 F.2d 955, 959 n. 5 (5th Cir.1984).  Since the record before the Court does not contain a stipulation as to venue, this Court does not have jurisdiction and the appeal must be dismissed.  Becker v. Commissioner, 716 F.2d 285, 286-87 (5th Cir.1983) (per curiam).  Therefore,


4
It is ORDERED that the motion to dismiss is granted.